Bio-Rad Laboratories, Inc. 1000 Alfred Nobel Drive Hercules, CA 94547 Christine A. Tsingos Vice President and Chief Financial Officer Telephone: 510-741-6006 Fax: 510-741-5819 Email: christine_tsingos@bio-rad.com May 8, 2009 Mr. Gary Todd Senior Review Accountant Securities and Exchange Commission 100F Street, N.E. Mail Stop #3030 Washington, D.C. 20549-3030 Re: Bio-Rad Laboratories, Inc. Form 10-K for the year ended December 31, 2008 Filed February 27, 2009 File No. 001-07928 Dear Mr. Todd: Bio-Rad Laboratories, Inc. (Bio-Rad) or (the Company) hereby submits for filing by direct electronic transmission the responses set forth below to the comment letter dated April 10, 2009 from the Staff of the Securities and Exchange Commission (the Staff) regarding the filing listed above. To assist your review, we have included the text of the Staffs comments below in bold italicized type. Form 10-K for the Fiscal Year Ended December 31, 2008 Item 9A, Controls and Procedures, page 15 1.You disclose that disclosure controls and procedures are "effective to provide reasonable assurance that material information relating to Bio-Rad is made known to management, including the Chief Executive Officer and Chief Financial Officer." In future filings if you elect to include any qualifying language as to the effectiveness conclusion, such language should be consistent with the definition of disclosure controls and procedures as set forth in Exchange Act Rule 13a­15(e). Alternatively, if true, your disclosure could simply indicate that your officers determined that disclosure controls and procedures are "effective" without any further qualifications or attempts to define the concept. 1 SEC Response Letter SEC05082009.htm Response: In response to the Staffs comment, we will in future filings provide the following disclosure regarding our disclosure controls and procedures: As of the end of the period covered by this report, we carried out an evaluation, under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective to ensure that information required to be disclosed by us in reports that we file or submit under the Securities and Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in Securities and Exchange Commissions rules and forms and is accumulated and communicated to our management, including our principal executive officer and principal financial officer, as appropriate to allow timely decisions regarding required disclosure. Exhibit 13.1 Financial Statements Note 1: Significant Accounting Policies, page 7 Goodwill and Other Purchased Intangible Assets, page 8 2.In future filings please provide more specific disclosure about how you apply the goodwill impairment testing guidance from SFAS 142. In that regard, please describe the two-step model under SFAS 142, describe the reporting unit concept, identify your reporting units and disclose how the reporting units were identified under the guidance from SFAS 142. Please also disclose how you allocate goodwill to the reporting units and whether there have been any changes in the number of reporting units or the manner in which goodwill is allocated during the periods presented. Response: In response to the Staffs comment, we will in future filings provide the following enhanced disclosure regarding our goodwill impairment testing in our Significant Accounting Policies: 
